Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. Specifically, the office has to respectfully disagree with the arguments presented. The response to the arguments are listed below as presented. 
Argument#1
The word “comprising” transitioning from the preamble to the body signals that the entire claim is presumptively open ended. MPEP 2111.03. Therefore, the touch sensitive apparatus does not necessarily have to physically include the processor in it. 

Argument#2
	Wright clearly discloses that the driving multiple electrodes simultaneously (Para. 0074). And, sending driving signal to multiple electrodes is interpreted to read on “sending the driving signal to all of the first electrodes simultaneously”. Furthermore, it is merely a result effective variable to drive all of the electrodes as needed. 

Argument#3 & 4
	Parekh does not determine a touch input when it detects noise (Fig. 3 step 304; Para. 0033). Furthermore, it would not detect a touch input if there is no touch. The claim language does not require the prior art to teach detecting no approaching object. Similarly, Wright also does not determine a touch input from a partial touch contact (Fig. 7 step 719; Para. 0085). And, if there is no touch input determined, then it implies that there is no object approximating or touching the touchscreen. 
	Furthermore, Wright discloses detecting approaching object (Para. 0034). 

Argument#5
	Wright discloses performing a local scan when it detects a touch (Fig. 7 step 707; Para. 0084). Therefore, Wright clearly teaches the limitations “executing following steps when the at least one object approximating or touching the first half screen or the second half screen is determined”. 

Argument#6
	Wright discloses using contact information from a full scan and a local scan to determine a touch location. Therefore, the combination of the contact information from the full scan and the local scan is interpreted to read on “piecing up” the above mentioned contact information to determine a “two dimensional sensing information”. Furthermore, Wright drives all of the driving electrodes during the full panel scan (Para. 0083). 
	
Argument#7
	The claim does not define the nature of two dimensional sensing information except that it is pieced up by all one dimensional sensing information. Therefore, as discussed above, the combination of the contact information from the full scan and the local scan is interpreted to read on “piecing up” the above mentioned contact information to determine a “two dimensional sensing information”
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 7, 12, 13, 15, 18 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh et al. (US 2014/0210731 A1, hereinafter "Parekh") in view of Wright et al. (US 2012/0154324 A1, hereinafter “Wright”).

As to claim 1, Parekh (Fig. 2) discloses a touch sensitive processing apparatus (116) configured to connect to a touch screen (118) and used to detect at least one object approximating or touching the touch screen, wherein the touch screen comprises a plurality of first electrodes (202, 204) being parallel to a first axis, a plurality of second electrodes (206) being parallel to a second axis, and a plurality of third electrodes (208) being parallel to the second axis, wherein each of the first electrodes is arranged to be spanned on the touch screen and intersects with the second electrodes or the third electrodes to form multiple intersection areas (Para. 0026), the touch sensitive processing apparatus comprising: 
a processor (102), configured to connect to the driving circuit and the sensing circuit (Para. 0031), the processor configured for executing following steps: 
having the driving circuit sending the driving signal to all of the first electrodes, wherein the first electrodes are located in either a first half screen or a second half screen (Para. 0026-0028, 0034, 0039, the driving signal will eventually be supplied to all the driving electrodes);  
having the sensing circuit simultaneously sensing the driving signal via the second electrodes (206) from the first half screen to generate a first half screen one-dimensional sensing information for determining if at least one object approximating or touching the first half screen (Para. 0028), having the sensing circuit simultaneously sensing the driving signal via the third electrodes (208) from the second half screen to generate a second half screen one-dimensional sensing information for determining if at least one object approximating or touching the second half screen (Para. 0028, 0032, sensing signals simultaneously in both regions);  
	wherein the processor is further configured for executing following steps when the at least one object approximating or touching the first half screen or the second half screen is determined:
iteratively having the driving circuit simultaneously sending the driving signal to two or more of the first electrodes, wherein at least one of the two or more first electrodes is in the first half screen, the other of the two or more first electrodes is in the second half screen (Para. 0026, 0029, the increase in number of pulses when a noise is detected. Detection of noise is interpreted to read on “at least one object approximating” the touchscreen device as claimed);
iteratively having the sensing circuit simultaneously sensing the driving signal via the second electrodes to generate a one-dimensional sensing information, having the sensing circuit simultaneously sensing the driving signal via the third electrodes to generate another one-dimensional sensing information (Fig. 3 step 302; Para. 0026, 0032, 0039, “touches may be detected on the first area 210 of the touch-sensitive display 118 while detecting touches on the second area 212 of the touch-sensitive display 118”). 
Parekh does not disclose a driving circuit, connecting to the first electrodes, respectively;  
a sensing circuit, connecting to the second electrodes and the third electrodes, respectively; and
having the driving circuit sending the driving signal to all of the first electrodes simultaneously,
wherein the processor is further configured for reporting to a host there is no approaching object when no object approximating or touching the first half screen or the second half screen is determined;
piecing up all of the one-dimensional sensing information with respective to the order of the first electrodes to a two-dimensional sensing information when all of the first electrodes have been sent the driving signal;
detecting the at least one object approximating or touching the touch screen according to the two-dimensional sensing information; and
reporting the at least one object approximating or touching the touch screen to the host. 
However, Wright (Fig. 1) teaches a driving circuit (215), connecting to the first electrodes (222), respectively;  
a sensing circuit (101), connecting to the second electrodes and the third electrodes (223; Para. 0027), respectively;
having the driving circuit sending the driving signal to all of the first electrodes simultaneously (Fig. 7 step 701; Para. 0045-0046, 0074, 0081, The electrodes have to be driven simultaneously to sense the signals from the sensing electrodes simultaneously. Further, it clearly discloses driving multiple electrodes simultaneously.),
wherein the processor is further configured for reporting to a host (Fig. 1 element 150; Para. 0023) there is no approaching object when no object approximating or touching the first half screen or the second half screen is determined (Fig. 7 steps 719 to 717; Para. 0023, 0080, 0083, 0085, If there is no touch detected, it performs a full scan. When the processer provides raw data or partial data to the host when there is no touch detected that is interpreted to read on “reporting no object touching the screen”.),
piecing up all of the one-dimensional sensing information with respective to the order of the first electrodes to a two-dimensional sensing information when all of the first electrodes have been sent the driving signal (709, 719; Para. 0082, 0084, 0086, the partial contacts are pieced up together);
detecting the at least one object approximating or touching the touch screen according to the two-dimensional sensing information (715); and
reporting the at least one object approximating or touching the touch screen to the host (715; Para. 0087). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wright to apply a predictive touch detection method in the device disclosed by Parekh. The motivation would have been to decrease power consumption and increase noise immunity (Wright; Para. 0016). 
	The above rejection also stands for the similar method of claim 12 and similar electronic device of claim 23. 
 
As to claim 2, Wright (Fig. 7) teaches the touch sensitive processing apparatus of claim 1, wherein the processor is further configured for: 
executing iteratively the following steps when all of the first electrodes in the first half screen have been sent the driving signal (701; Para. 0081, the full scan would include all the electrodes in the first half of the screen):
having the driving circuit sending the driving signal to one of the electrodes having been not sent the driving signal (707; Para. 0084); and 
having the sensing circuit simultaneously sensing the driving signal via the third electrodes to 
generate another one-dimensional sensing information (713, 719; Para. 0085). 
The above rejection also stands for the similar method of claim 13.

As to claim 4, Wright (Fig. 6A) discloses the touch sensitive processing apparatus of claim 1, wherein the two or more first electrodes used for sending the driving signal (623) in iteratively executing steps are selected in order according to the positions on the touch screen (620; Para 0063). 
The above rejection also stands for the similar method of claim 15.

As to claim 7, Parekh discloses the touch sensitive processing apparatus of claim 1, wherein intervals between each two of the first electrodes are equivalent (Fig. 2). 
The above rejection also stands for the similar method of claim 18. 
 
As to claim 26, Parekh (Fig. 1) discloses an electronic apparatus (100) used to detect at least one object approximating or touching a touch screen (118), comprising:
the touch screen (118), comprising:
a plurality of first electrodes (202, 204) being parallel to a first axis, 
a plurality of second electrodes (206) being parallel to a second axis, and 
a plurality of third electrodes (208) being parallel to the second axis, wherein each of the first electrodes is arranged to be spanned on the touch screen and intersects with the second electrodes or the third electrodes to form multiple intersection areas (Para. 0026);
a touch sensitive processing apparatus (118) comprising: 
a processor (102), configured to connect to the driving circuit and the sensing circuit (Para. 0031), the processor configured for executing following steps: 
having the driving circuit sending the driving signal to all of the first electrodes, wherein the first electrodes are located in either a first half screen or a second half screen (Para. 0026-0028, 0034, 0039, the driving signal will eventually be supplied to all the driving electrodes);  
having the sensing circuit simultaneously sensing the driving signal via the second electrodes (206) from the first half screen to generate a first half screen one-dimensional sensing information for determining if at least one object approximating or touching the first half screen (Para. 0028), having the sensing circuit simultaneously sensing the driving signal via the third electrodes (208) from the second half screen to generate a second half screen one-dimensional sensing information for determining if at least one object approximating or touching the second half screen (Para. 0028, 0032, sensing signals simultaneously in both regions).   
	Parekh does not disclose a driving circuit, connecting to the first electrodes, respectively;  
a sensing circuit, connecting to the second electrodes and the third electrodes, respectively; and
having the driving circuit sending the driving signal to all of the first electrodes simultaneously,
reporting to a host there is no approaching object when no object approximating or touching the first half screen or the second half screen is determined.
However, Wright (Fig. 1) teaches a driving circuit (215), connecting to the first electrodes (222), respectively;  
a sensing circuit (101), connecting to the second electrodes and the third electrodes (223; Para. 0027), respectively;
having the driving circuit sending the driving signal to all of the first electrodes simultaneously (Fig. 7 step 701; Para. 0045-0046, 0074, 0081, The electrodes have to be driven simultaneously to sense the signals from the sensing electrodes simultaneously in a full scan. Further, it clearly discloses driving multiple electrodes simultaneously. And, the first area is construed as the area having two or more rows of driving electrodes.),
reporting to a host there is no approaching object when no object approximating or touching the first half screen or the second half screen is determined (Fig. 7 steps 719 to 717; Para. 0023, 0080, 0083, 0085, If there is no touch detected, it performs a full scan. When the processer provides raw data or partial data to the host that is interpreted to read on “reporting no object touching the screen”.).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wright to apply a predictive touch detection method in the device disclosed by Parekh. The motivation would have been to decrease power consumption and increase noise immunity (Wright; Para. 0016). 
The above rejection also stands for the similar apparatus of claim 24 and similar method of claims 25.
 
Claims 9-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh and Wright as applied to claim 1 above, and further in view of Azumi et al. (US 2015/0022494 A1, hereinafter "Azumi").

As to claim 9, Parekh does not disclose the touch sensitive processing apparatus of claim 1, wherein the first axis is parallel to an axial direction of pixel-refreshing of the touch screen.
However, Azumi teaches the touch sensitive processing apparatus of claim 1, wherein the first axis is parallel to an axial direction of pixel-refreshing of the touch screen (Para. 0129, “the drive electrodes COML extend in a direction parallel to the direction in which the scanning lines GCL extend”). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Azumi to use the common electrodes for touch detection in the device disclosed by Parekh/Wright. The motivation would have been to use the common electrodes for both touch detection and display driving (Azumi; Para. 0133). 
The above rejection also stands for the similar method of claim 20.

 	As to claim 10, Parekh does not disclose Azumi the touch sensitive processing apparatus of claim 1, wherein the second electrodes connects to a touch sensitive processing apparatus via a first side of the touch screen, the third electrodes connects to the touch sensitive processing apparatus via a second side of the touch screen, wherein the first side is parallel to the second side.
However, Azumi (Fig. 13) teaches the touch sensitive processing apparatus of claim 1, wherein the second electrodes connects to a touch sensitive processing apparatus (11) via a first side of the touch screen (TDL on the left side), the third electrodes connects to the touch sensitive processing apparatus via a second side of the touch screen (TDL on the right side), wherein the first side is parallel to the second side (Fig. 12). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Azumi to connect the touch electrodes from two different sides in the device disclosed by Parekh/Wright. The motivation would have been to divide the touch screen divide into two independent drive areas (Azumi; Para. 0091). 
The above rejection also stands for the similar method of claim 21.
 
As to claim 11, Azumi teaches the touch sensitive processing apparatus of claim 1, wherein the touch screen is an in-cell touch LCD screen (Para. 0090), the first electrodes are the common electrodes of the in-cell touch LCD screen (Para. 0129). 
The above rejection also stands for the similar method of claim 22.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parekh and Wright as applied to claim 1 above, and further in view of Lee et al. (US 2017/0285832 A1, hereinafter "Lee").

As to claim 5, Parekh discloses the touch sensitive processing apparatus of claim 1, wherein the two or more first electrodes used for sending the driving signal in iteratively executing steps are selected in random.
However, Lee teaches wherein the two or more first electrodes used for sending the driving signal in iteratively executing steps are selected in random (Para. 0031). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to incorporate the teaching of Lee to randomly select the electrodes for driving in the device disclosed by Parekh in order to enhance accuracy of sensing (Lee; Para. 0031).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh and Wright as applied to claims 1 and 12 respectively above, and further in view of Kim (US 2017/0185219 A1, hereinafter “Kim”).

As to claim 8, Parekh does not disclose the touch sensitive processing apparatus of claim 1, wherein a number of the second electrodes does not equal to a number of the third electrodes, an axial direction of each of the second electrodes is not as the same as that of any one of the third electrodes. 
However, Kim (Fig. 4) teaches wherein a number of the second electrodes (SE1c) does not equal to a number of the third electrodes (SE2c; Para. 0106), an axial direction of each of the second electrodes (Fig. 3 element SE1b) is not as the same as that of any one of the third electrodes (SE2b; Para. 0072). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kim to include different number of electrodes and arrange the electrode in different axial direction in different touch areas in the device disclosed by Parekh/Wright. The motivation would have been to accurately detect the touch operation of the user in a specific area such as bent area (Kim; Para. 0106). 
The above rejection also stands for the similar method of claim 19.

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Lou (US 2011/0242015 A1) discloses multiple touch detection circuits (Fig. 1). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625